Citation Nr: 1300116	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-36 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for the residuals of a cold weather injury of the hands and feet.


REPRESENTATION

Appellant represented by:	Lisa M. Palmer, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to June 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In June 2011, the Veteran presented testimony at a personal hearing conducted in Muskogee before an Acting Veterans Law Judge who is no longer employed by the Board.  In a February 2012 letter, the Veteran was informed of such and was offered an opportunity to testify at another hearing.  That same month, the Veteran responded that he did not wish to appear at another hearing and asked for his case to be considered on the evidence of record.  Accordingly, the Board will proceed with consideration of the evidence of record.

In April 2012, the Board reopened the claim of entitlement to service connection for a bilateral foot disorder and remanded the matters listed on the title page to the RO for additional development and readjudication. 

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The issue of entitlement to service connection for the residuals of a cold weather injury of the hands and feet is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran has continuously suffered from a bilateral foot disorder, manifested by calluses and plantar warts, since active service. 

2.  Evidence of record does not demonstrate that a cervical spine disorder was manifested during service or within the first post-service year; and, the competent and credible evidence fails to establish that the Veteran's current cervical spine disorder is the result of an established event, injury, or disease during active service, including competently asserted in-service neck injuries.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  A cervical spine disorder was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

As an initial matter, the Board's decision to grant service connection for a bilateral foot disorder herein constitutes a complete grant of the benefit sought on appeal, no further action is required.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in January 2009 with regard to the remaining claim of entitlement to service connection for a cervical spine disorder.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the RO in April 2009.  

The duty to assist was also met in this case.  As an initial matter, the Board is cognizant that a copy of the Veteran's service treatment records from his period of active duty has not been associated with the claims file.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); 38 C.F.R. § 3.159(e) (2012).  In an April 2007 VA Memorandum, the RO detailed its attempts to obtain the service treatment records for the time period from November 1985 to June 1991, concluding that the Veteran's service treatment records for that time period were unavailable for review.  In making a formal finding regarding the unavailability of these records, the RO noted that all efforts to obtain the information had been exhausted and that any further efforts to obtain the information would be futile.  The RO advised the claimant of the unavailability of his service treatment records an April 2007 letter of record.  The Board acknowledges that VA has a heightened duty to assist the Veteran in developing his claims since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  In addition, as instructed in the April 2012 Remand, the RO requested all available inpatient clinical records dated from March 1986 to June 1986 from Fort Stewart Army Hospital.  Searches of the pertinent records were conducted and showed no records for the Veteran's alleged treatment.  He was informed of that development in the October 2012 SSOC. 

All pertinent VA and private treatment records as well as records from the Social Security Administration (SSA) have been obtained and associated with the file.  A VA examination with respect to the issue on appeal was obtained in October 2012.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  Each considers all of the pertinent evidence of record and the statements of the appellant, and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2012).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

I.  Bilateral Foot Disorder

The Veteran reported that he developed a bilateral foot disorder during basic training.  In his January 2009 claim, he asserted that a bilateral foot condition was noted on his separation examination.  The Board again observes that despite attempts to locate them, the Veteran's service treatment records have not been obtained.  There is an April 2007 formal finding of record documenting VA's attempts to locate his service treatment records.  Nevertheless, the Veteran is competent to report that he began to experience problems with his feet during basic training and that a bilateral foot condition was documented on his separation examination.  He has further indicated that he has continued to have problems with his feet since service for which he receives treatment once or twice a month.  During his June 2011 hearing, the Veteran testified that he has had plantar warts since basic training and received repeated treatment for foot problems during active service.

The Veteran's DD Form 214 listed his military occupational specialty (MOS) as Food Service Specialist during his period of active service.  Post-service evidence of record indicates that the Veteran was treated at VA in May 2001, October 2001, and April 2005 for plantar warts.  VA treatment records dated in March and April 2007 noted that the Veteran had been treated for plantar warts and painful calluses for many years.  The examiner clarified that the Veteran suffered from calluses not warts, listing an assessment of interphalangeal keratosis (IPK) of the sub 5th methead bilaterally.  A May 2007 private treatment record from J. W. T., M. D., showed an impression of painful feet requiring arch supports.  Additional VA treatment records dated from 2007 to 2012 showed continued findings of IPK sites with use of orthotics to ease pain and discomfort, callosities, and plantar warts.

In an October 2012 VA Foot (other than flatfoot/pes planus) Disability Benefits Questionnaire (DBQ) examination report, the examiner listed a diagnosis of resolved plantar warts.  He acknowledged the Veteran's contentions that his feet problems began during basic training with boot use and marching and continued throughout his service career as a cook.  The Veteran also reported current use of orthotic inserts and getting razor scraping of his callosities both during and after service.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He highlighted the inconsistency between the Veteran's own professed history of feet problems since service and the evidence of record.  It was noted that the Veteran's first mention of any foot problem was in 2001.  The examiner also commented that records repeatedly indicated that the Veteran had worked on his feet as a cook for many years since service separation, which would more than likely predispose him to callous formation on the feet and plantar wart problems.  Based on the Veteran's history and the documentation of record, the examiner opined that it was more likely that the calluses and plantar warts were related to the Veteran's post-service occupation as a cook (which continued until at least 2007) rather than any event or occurrence in the military. 

As an initial matter, the Board notes that the post-service treatment records did reflect findings of current bilateral foot disorders, including plantar warts and callosities.  While the Veteran's service treatment records are unavailable for review, the Board finds that the Veteran is competent to report a history of foot problems that required the shaving of the skin off his feet in service.  His report of suffering foot problems after standing on his feet in service is also deemed credible given the nature of his military duties as a cook.  38 U.S.C.A. § 1154(a).  

Concerning medical evidence of a nexus or casual relationship between the credibly asserted in-service foot problems and the current bilateral foot disorder, the Board notes that the only positive nexus evidence of record emanates from the Veteran's own statements.  While the October 2012 VA examiner specifically opined that it was less likely than not (less than 50 percent probability) the claimed foot disorder was incurred in or caused by the claimed in-service injury, event, or illness, the Board finds the examiner's opinion to be inadequate.  For instance, the October 2012 examiner commented that records repeatedly indicated that the Veteran had worked on his feet as a cook for many years since service separation, which would more than likely predispose him to callous formation on the feet and plantar wart problems.  He then opined that it was more likely that the calluses and plantar warts were related to the Veteran's post-service occupation as a cook (which continued until at least 2007) rather than any event or occurrence in the military.  The Board must point out that the examiner did not provide any rationale as to why his post-service work as a cook would predispose the Veteran to a bilateral foot disorder rather than his in-service duties as a cook.  In this case, the Veteran's DD Form 214 clearly showed his MOS was listed as Food Service Specialist during service.  

In addition, the Board notes that lack of a medical nexus is not fatal to the Veteran's claim.  As noted above, service connection may be granted for a condition by showing continuity of symptomatology after service under the provisions of 3.303(b).  Here, the Veteran has asserted that he has continuously suffered from a bilateral foot disorder since his service during his June 2011 Board hearing and his October 2012 VA examination. 

While the Board acknowledges that there is no evidence, medical or otherwise, concerning the Veteran's bilateral foot disorder until 2001 (10 years after his separation from service), the Court has held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331   (Fed. Cir. 2006).  Indeed, the Board finds the Veteran's assertions of bilateral foot disorder symptomatology and treatment since service to be both competent and credible.  The Board observes that the claimed foot problems, calluses and plantar warts, are subjective and the type of conditions to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board also finds the Veteran's clear testimony at during his June 2011 hearing concerning in-service foot problems and treatment as well as continuity of such symptomatology since service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  The Veteran made those same contentions during his October 2012 VA examination as well as asserted that he had been treated for plantar warts and painful calluses for many years in March and April 2007 VA treatment records.

Given the absence of the Veteran's service treatment records, the Veteran's competent and credible hearing testimony and statements to VA treatment providers regarding his recurrent bilateral foot symptomatology since active service, and the inadequacy of the October 2012 VA examiner's medical opinion, the Board finds that the evidence is in equipoise as to whether the Veteran's bilateral foot disorder had its onset in active service.  Therefore, in resolving the benefit of the doubt in favor of the Veteran, entitlement to service connection for a bilateral foot disorder is warranted.  38 U.S.C.A. § 5107(b).

II.  Cervical Spine Disorder

In his January 2009 claim, the Veteran reported that he injured his back and sought treatment at the Fort Stewart Army Hospital in approximately March 1986.  He stated that he received a profile for no lifting or prolonged standing from March to June.  During his June 2011 Board hearing, he testified that he injured his back and neck in the fall of 1986 after falling on a rope course, was treated on sick call, and was later sent to the hospital. 

Post-service VA treatment records dated from 2003 to 2012 reflected findings that included cervicalagia, cervical spine degenerative joint disease, cervical spondylosis, brachial neuritis, cervical spine degenerative disc disease, radiculopathy, and kyphosis.  Treatment records dated in December 2004 and April 2005 detailed findings of cervical osteoarthritis with radiculopathy. 

The Veteran reported chronic neck pain and hand weakness for 15 years in a March 2007 VA treatment note.  The assessment was cervical degenerative joint disease with possible radiculopathy.  A March 2007 VA X-ray report listed an impression of degenerated disc and osteophytosis at C5-C6 with left neural foramen stenosis.  An April 2007 treatment record detailed findings of cervical radiculopathy.  A June 2007 MRI report listed an impression including mild cervical kyphosis, mild to moderate degenerative disc disease, disc bulging, joint spurs, stenosis, and minimal cord compression.  In July 2007, the Veteran complained of hand weakness and pain down his arm.  He was noted to relate those complaints back to his service days as a cook when he had trouble lifting pans and had to soak his hands.  A diagnosis of cervicalgia was noted in November 2007. 

A May 2007 private treatment record from J. W. T., M. D., showed an impression of bilateral decreased grip strength 3/5 as well as questionable cervical disc disease with root compression and radiculopathy (neck).

Additional VA treatment notes dated in August 2008 reflected complaints of chronic pain at the neck and arms with hand weakness and findings of brachial neuritis and cervicalgia.  In February 2009, the Veteran reported cervical pain since the 1980s that began in 1985 while he was a cook in the Army.  He noted additional pain after falling climbing a rope in 1986 and the examiner listed findings of cervical spine degenerative joint disease, cervical spondylosis, cervical spine stenosis, and chronic cervical pain.  In a July 2009 treatment record, the Veteran complained of tingling and numbness in his hands for 20 years, falling off a rope 20 years before during service, and having neck pain onset four to five years ago.  A September 2009 EMG report revealed a clinical interpretation of electrophysiologic findings of chronic changes from left C8 radiculopathy without any active denervation, milder chronic changes were also seen on the right side in C8 myotomal distribution. 

Records from Social Security Administration (SSA) were received in May 2012.  A  SSA disability determination report reflected a primary diagnosis of disorders of the back (discogenic and degenerative) and a secondary diagnosis of affective mood disorders.  It was indicated that the Veteran's claim was denied because he did not meet the legal definition of disability.

In an October 2012 VA Neck Disability Benefits Questionnaire (DBQ) examination report, the examiner listed a diagnosis of degenerative arthritis of the cervical spine. 
He acknowledged the Veteran's assertions of in-service neck injuries when stretching his head too far back and when falling from a rope as well as subsequent in-service treatment that included X-rays.  The examiner observed the Veteran move his head in several different directions while wearing a soft neck brace with no wince or demonstration of any difficulty during the examination.  

After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  An extremely detailed and well-supported rationale was attached to the examiner's opinion.  He highlighted the inconsistency between the Veteran's own professed history of neck problems and the evidence of record.  The examiner noted that the history of a severe fall early in the military career that would have caused such neck and upper extremities problems is not of record and was not mentioned in subsequent records until as late as 2008.  With the Veteran's history and the documentation on record, the examiner opined that it was more likely that the claimed cervical spine disorder was related to the Veteran's post-service occupation as a cook (which continued until at least 2007) rather than any event or occurrence in the military.

As an initial matter, the Board notes that the post-service treatment records did reflect findings of current cervical spine disorders, including degenerative joint and disc disease.  The Board also finds that the Veteran is competent to report a history of neck pain after stretching and falling injuries during service.  His report of straining his neck in service is also deemed credible given the nature of his military duties.  38 U.S.C.A. § 1154(a).  

However, a finding of a nexus between the Veteran's current claimed cervical spine disorder and in-service events is not shown.  The record includes no competent medical opinion establishing a causal relationship between the post-service treatment for a cervical spine disorder to any established event in service, including claimed in-service neck injuries.  The Veteran has not identified or even alluded to the existence of any such opinion.  In fact, the October 2012 VA examiner specifically opined that it was less likely than not (less than 50 percent probability) the claimed foot disorder was incurred in or caused by the claimed in-service injury, event, or illness.  

The Board acknowledges the Veteran's contentions that his current cervical spine disorder is related to his competently and credibly asserted in-service injuries and neck pain.  Although the Veteran might sincerely believe that his current cervical spine disorder is related to events during service, as a layperson, his statements are not competent evidence of a medical opinion regarding the etiology of his cervical spine disorder.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).

In light of the cumulative record discussed above, the criteria to establish entitlement to service connection for the claimed cervical spine disorder has not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for a bilateral foot disorder is granted.

Entitlement to service connection for a cervical spine disorder is denied.


REMAND

Reason for Remand:  To obtain a clarifying medical examination and opinion and to obtain any available Worker's Compensation records.

The Veteran asserts that he is entitled to service connection for residuals of a cold weather injury of the hands and feet that were incurred after cold exposure during active service.  The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for the residuals of a cold weather injury of the hands and feet is warranted.

During his June 2011 hearing, the Veteran testified that he had cold weather exposure while serving in Korea in October 1987 and at Fort Carson, Colorado, from October to November 1988.  The Veteran stated that a medic told him that he had frostbite on his fingers in Korea. He added that his fingers still feel tingly especially when it is cold.  The Veteran reported that while serving in Colorado, he saw a medic for his feet and hands.  The Board observes that the Veteran is competent to report that he was told by a medic in Korea that he had frostbite on his fingers.  He is also competent to report that he was treated for his hands and feet in Colorado and that when it is cold, his fingers and toes tingle.

VA treatment notes dated from 2000 to 2012 revealed findings of probable carpal tunnel syndrome and complaints of bilateral hand cramps and tingling as well as disturbing skin sensations.  In December 2003 and February 2004, the Veteran complained of pain and numbness in his upper extremities with a 13 year history.  A May 2007 private treatment record from J. W. T., M. D., showed an impression of decreased grip strength bilaterally 3/5 and pain in arms and hands.

In a July 2007 VA treatment record, the Veteran complained of hand weakness and pain down his arm.  He was noted to relate those complaints back to his service days as a cook when he had trouble lifting pans and had to soak his hands.  Additional VA treatment notes dated in August 2008 reflected complaints of chronic pain at the neck and arms with hand weakness and findings of brachial neuritis.  In July 2009, the Veteran complained of tingling and numbness in his hands for 20 years.  

In an October 2012 VA Cold Injury Residuals Disability Benefits Questionnaire (DBQ) examination report, the examiner specifically indicated that the Veteran did not have or ever have a diagnosed cold injury.  On physical examination, the examiner noted cold sensitivity in each hand but no evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions of the feet or hands.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He highlighted the lack of any residuals due to cold injury on testing or examination.  It was noted that it was less than likely that there were any residuals due to the claimed in-service cold exposure during service in Colorado.  He further noted the inconsistency between the Veteran's professed history of cold injury problems and evidence of record, comparing the Veteran's hearing testimony with information provided to VA treatment providers in treatment notes of record.  The examiner commented that the Veteran's complaints of cold intolerance were not by themselves indicative of a late effect of cold injury or a residual to cold injury.  However, he later noted that signs of residuals to cold exposure were demonstrated on examination.    

Unfortunately, the Board has determined that the October 2012 VA examiner's medical examination and opinion are inadequate, as the report was found to have internal inconsistencies.  While the examiner initially noted that the Veteran did not have or ever have a diagnosed cold injury, he later commented that signs of residuals to cold exposure were demonstrated on examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  

In light of the cumulative record and the inadequate nature of October 2012 VA medical opinion referenced above, the AMC should obtain an additional VA medical examination to clarify the nature and etiology of the Veteran's claimed residuals of a cold weather injury of the hands and feet.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

During his June 2011 hearing, the Veteran asserted that he had received worker's compensation benefits in 1991 in Colorado for three injuries to his hands.  In light of this evidence, the AOJ should contact the appropriate State agency in Colorado and request a complete copy of any and all employment records, including worker's compensation records, pertaining to the Veteran.  If no such records exist, a notation indicating as such should be included in the claims file.  38 C.F.R. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012). 

Finally, the claims file reflects treatment for his claimed residuals of a cold weather injury of the hands and feet from the VA Medical Center (VAMC) in Muskogee, Oklahoma.  However, the claims file only includes treatment records from that facility dated up to January 2011.  Any additional records should be obtained from that facility.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's claimed residuals of a cold weather injury of the hands and feet from the Muskogee VAMC for the period from January 2011 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his attorney must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e). 

2.  Contact the appropriate State agency in Colorado and request a complete copy of any and all employment records, including worker's compensation records, pertaining to the Veteran.  If no such records exist, a notation indicating as such should be included in the claims file. 

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed residuals of a cold weather injury of the hands and feet.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination. 

Based on a review of the claims folder and the examination findings, the examiner should render any relevant diagnoses pertaining to the claim for the residuals of cold weather to the hands and feet.  Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current residuals of cold weather injuries to the hands and feet are causally or etiologically related to his credibly asserted in-service cold exposure and symptomatology as opposed to its being more likely due to some other factor or factors.  

The examiner should note that the Veteran served in Korea in October 1987 and was told by a medic that he had frostbite on his hands and after serving in Colorado from October to November 1988 he received treatment for his hands and feet.  The Veteran has reported experiencing tingling in his hands and feet when it is cold.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The Veteran is also hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2012). 

4.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in October 2012.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


